UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-08606 Deutsche Target Date Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 ITEM 1. REPORT TO STOCKHOLDERS August 31, 2014 Annual Report to Shareholders Deutsche Target Date Series (formerly DWS Target Date Series) Deutsche LifeCompass Retirement Fund (formerly DWS LifeCompass Retirement Fund) Deutsche LifeCompass 2015 Fund (formerly DWS LifeCompass 2015 Fund) Deutsche LifeCompass 2020 Fund (formerly DWS LifeCompass 2020 Fund) Deutsche LifeCompass 2030 Fund (formerly DWS LifeCompass 2030 Fund) Deutsche LifeCompass 2040 Fund (formerly DWS LifeCompass 2040 Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summaries 22 Investment Portfolios 38 Statements of Assets and Liabilities 42 Statements of Operations 44 Statements of Changes in Net Assets 49 Financial Highlights 68 Notes to Financial Statements 95 Report of Independent Registered Public Accounting Firm 96 Information About Each Fund's Expenses 102 Tax Information 103 Advisory Agreement Board Considerations and Fee Evaluation 110 Board Members and Officers 115 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider each fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Target date funds are designed for investors seeking to meet their respective investment goals, such as retirement, around the target date year. The target date is the approximate date when investors plan to start withdrawing their money in the fund. As the fund approaches its target year, the fund will decrease its emphasis on growth of capital and increase its emphasis on current income. The principal value of the funds is not guaranteed at any time, including at the target date. There is no guarantee that the fund will provide adequate income at and through retirement. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 21 for more complete performance information. During the one-year period ended August 31, 2014, the five funds in the LifeCompass Series performed as follows: Deutsche LifeCompass Retirement Fund S&P Target Date Retirement Income Index Morningstar Retirement Income Funds avg. 11.36% 9.33% 10.02% Deutsche LifeCompass 2015 Fund S&P Target Date 2015 Index Morningstar Target Date 2011–2015 Funds avg. 12.65% 12.94% 12.00% Deutsche LifeCompass 2020 Fund S&P Target Date 2020 Index Morningstar Target Date 2016–2020 Funds avg. 14.68% 14.46% 13.33% Deutsche LifeCompass 2030 Fund S&P Target Date 2030 Index Morningstar Target Date 2026–2030 Funds avg. 17.23% 16.75% 16.23% Deutsche LifeCompass 2040 Fund S&P Target Date 2040 Index Morningstar Target Date 2036–2040 Funds avg. 18.54% 18.51% 18.06% Financial assets delivered strong returns during the past year, providing a tailwind for the five funds in the LifeCompass Series. Domestic equities were the best-performing major asset class, based on the 25.36% return of large-cap stocks, as gauged by the Russell 1000® Index, and the 17.68% return of small-cap stocks, as measured by the Russell 2000® Index. U.S. stocks were boosted by favorable earnings trends and the relative strength of the country’s economy compared to its major developed-market counterparts. Given the backdrop of improving growth and the likelihood that the U.S. Federal Reserve Board (the Fed) will maintain its policy of near-zero interest rates for at least another year, investors continued to move cash out of lower-risk investments and into equities. Investment Strategy Each fund is currently managed using a dynamic asset allocation risk-managed process. The Deutsche LifeCompass Retirement Fund (the "Retirement Fund") is generally designed for investors who are retired. The Deutsche LifeCompass 2015, 2020, 2030 and 2040 Funds (the "Target Date Fund(s)") are generally designed for investors who anticipate retiring around one of those dates. Each Target Date Fund’s target level of portfolio risk and asset allocation will approach that of the Retirement Fund over time and, upon reaching its stated target year, will be similar to that of the Retirement Fund. International equities also performed very well during the past 12 months, reflecting the positive backdrop for both economic growth and global central bank policy. While the economic recovery has been more uneven overseas than it has in the United States, investors responded favorably to Europe’s return to positive growth in late 2013 and the first half of this year. In addition, economic conditions in the emerging markets showed signs of stabilizing, particularly in key individual countries such as China, India and Brazil. Central bank policy also played an important role in market performance. Although the U.S. Federal Reserve has curtailed the stimulus policy known as quantitative easing, the central banks of both Europe and Japan picked up the slack with accommodative policies of their own. Taken together, these factors helped propel the foreign markets to robust, double-digit gains during the period. The developed-market MSCI EAFE Index finished with a return of 16.43%, while the MSCI Emerging Markets Index posted a gain of 19.98%. The bond market also delivered a gain during the past year, a result that ran contrary to the very negative expectations that existed at the beginning of the period. Entering the fund’s reporting period, the prevailing fear was that bond prices would be pressured by the less accommodative policies of the Fed. The Fed began the process of tapering its quantitative easing in late 2013, and it has stated its intention to begin raising interest rates next year. Despite this potential headwind, bonds were helped by an environment of slower-than-expected first-quarter growth, high demand from institutional investors and the continued appetite for income- producing assets. The investment-grade Barclays U.S. Aggregate Bond Index finished with a return of 5.66%, while the Credit Suisse High Yield Index delivered a gain of 10.46%. "Consistent with the broader environment, the funds’ equity allocations performed very well and were the primary driver of returns during the past year." Fund Performance The Deutsche LifeCompass Funds are structured to meet the needs of investors with a wide range of retirement time horizons. With five funds in the series, this group of funds may be appropriate for a variety of investors, ranging from those who are retired and in need of current income to those with many years to invest for the future. The LifeCompass Funds are invested in a mix of stocks, bonds and alternative investments. The funds’ target weightings in stocks are higher for the longer-dated funds and lower for those closest to maturity. Given the outperformance of stocks relative to bonds during the past year, the returns of the five funds in the series increased in tandem with the length of time until their maturity. Consistent with the broader environment, the funds’ equity allocations performed very well and were the primary driver of returns during the past year. The best returns came from our positions in domestic large-cap funds, which a key element of performance was given that the asset class carries a substantial weighting across all of the portfolios. While U.S. large-caps made the largest contribution, performance was strong across the board as all of the funds in our equity allocations finished the annual period with a positive return. As designed, the funds’ fixed-income allocation provided income, diversification and a measure of stability. Our bond allocation also delivered robust performance during the past 12 months, with all of the funds in the fixed-income portfolio finishing with a positive return. The strongest performance came from our allocations to the credit-sensitive segments of the bond market, particularly high-yield bonds, emerging-markets debt and funds with substantial positions in investment-grade corporate bonds. The funds also devote a portion of their portfolios to alternative assets. While the results of our individual allocations were mixed, the net effect was positive for the funds. Our allocations to global infrastructure stocks, real estate and convertible bonds performed very well, offsetting the negative impact of our allocations to commodities and a market-neutral strategy. Outlook and Positioning The allocation to alternative assets represents a new addition during the past year. We believe the alternative asset classes not only have favorable longer-term prospects, but they can also help augment diversification and provide a measure of protection against the possibility of rising inflation. We financed these purchases by reducing the funds’ allocation to bonds. Although we believe bonds can continue to fulfill their traditional roles of income, portfolio stability and diversification, we also expect bond yields to trend gradually higher over time — a shift that could reduce bonds’ total return potential in the years ahead. Our fixed-income allocation remains well diversified among a variety of market segments, which provides exposure to a wide variety of outcomes in the world economy and financial markets. The funds continue to have a healthy exposure to equities, with a tilt in favor of the U.S. market. While stocks’ risk-return profile is less favorable now in the wake of their outstanding gains of the past three years, we continue to believe the broader environment — characterized by low interest rates and favorable economic growth — remains supportive for equities. Our equity allocation remains well diversified among both geographies and market capitalization ranges. We are pleased that the funds delivered strong absolute returns and performed well relative to their respective benchmarks during the past year. We continue to review the funds’ asset allocation periodically, and we are always looking for opportunities to expand our investment universe and increase diversification among managers and investment styles. Portfolio Management Team Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. — Portfolio Manager for the Quantitative Group: New York. — Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Louis Cucciniello, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Global Co-Head of Retirement and Hybrid Products and Member of Alternatives and Fund Solutions Executive Committee. — Joined Deutsche Asset & Wealth Management in 2013. — Formerly, Global Head of Multi-Asset Trading at Deutsche Bank, London. — Joined Deutsche Bank in 2006 with 13 years of industry experience; previously served as Head of FX Options, Trading and Sales for non-Japan Asia at JP Morgan Singapore, as an Emerging Markets and Commodities Trader and as an Analyst in the Market Risk Management Group at JP Morgan NY. — BS in Engineering Physics, Cornell University; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P Target Date Retirement Income Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets an immediate retirement allocation. The S&P Target Date 2015 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2015. The S&P Target Date 2020 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2020. The S&P Target Date 2030 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2030. The S&P Target Date 2040 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2040. The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index. The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. The Morgan Stanley Capital International (MSCI) EAFE Index tracks the performance of stocks in select developed markets outside of the United States. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Morgan Stanley Capital International (MSCI) Emerging Markets Index tracks the performance of stocks in select emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. The Credit Suisse High Yield Index tracks the performance of the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Retirement Income Funds category includes funds that invest in a mix of stocks, bonds and cash tailored to investors already in or entering retirement. These funds tend to be managed using a more conservative asset-allocation strategy and aim to provide investors with steady income throughout retirement. The Morningstar Target Date Funds categories include funds that provide diversified exposure to stocks, bonds and cash for those investors who have a specific date in mind (such as the years 2011–2015, 2016–2020, 2026–2030 and 2036–2040) for retirement. These portfolios aim to provide investors with an optimal level of return and risk, based solely on the target date. Management adjusts the allocation among asset classes to more conservative mixes as the target date approaches, following a preset glide path. Quantitative easing is a monetary policy central banks often employ when interest rates are at or near zero. This policy involves a country’s central bank purchasing government securities in the open market, which causes the price of the securities purchased to rise and their yields to fall. The central banks hope that lower borrowing costs will encourage consumers and businesses to spend more, thus helping the overall economy. An exchange-traded fund (ETF) is a security that tracks an index, or asset like an index fund, but trades like a stock on an exchange. Performance Summaries August 31, 2014 (Unaudited) Deutsche LifeCompass Retirement Fund Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 11.36% 7.37% 4.48% Adjusted for the Maximum Sales Charge (max 5.75% load) 4.95% 6.10% 3.86% S&P® Target Date Retirement Income Index† 9.33% 7.14% 5.14% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 10.51% 6.56% 3.70% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 7.51% 6.41% 3.70% S&P® Target Date Retirement Income Index† 9.33% 7.14% 5.14% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 10.53% 6.57% 3.71% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 10.53% 6.57% 3.71% S&P® Target Date Retirement Income Index† 9.33% 7.14% 5.14% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 No Sales Charges 11.65% 7.62% 4.74% S&P® Target Date Retirement Income Index† 9.33% 7.14% 5.14% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.29%, 2.09%, 2.01% and 1.00% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Deutsche LifeCompass Retirement Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date Retirement Income Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets an immediate retirement allocation. Class A Class B Class C Class S Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ Deutsche LifeCompass 2015 Fund Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 12.65% 8.64% 4.76% Adjusted for the Maximum Sales Charge (max 5.75% load) 6.17% 7.36% 4.15% S&P Target Date 2015 Index† 12.94% 9.50% 6.29% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 11.91% 7.83% 3.98% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 8.91% 7.68% 3.98% S&P Target Date 2015 Index† 12.94% 9.50% 6.29% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 11.82% 7.81% 4.00% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 11.82% 7.81% 4.00% S&P Target Date 2015 Index† 12.94% 9.50% 6.29% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 No Sales Charges 12.95% 8.90% 5.01% S&P Target Date 2015 Index† 12.94% 9.50% 6.29% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.25%, 2.13%, 1.97% and 1.02% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Deutsche LifeCompass 2015 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2015 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2015. Class A Class B Class C Class S Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ Deutsche LifeCompass 2020 Fund Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 14.68% 9.58% 5.36% Adjusted for the Maximum Sales Charge (max 5.75% load) 8.09% 8.29% 4.74% S&P Target Date 2020 Index† 14.46% 10.46% 6.67% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 13.77% 8.78% 4.58% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 10.77% 8.63% 4.58% S&P Target Date 2020 Index† 14.46% 10.46% 6.67% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 13.84% 8.77% 4.58% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 13.84% 8.77% 4.58% S&P Target Date 2020 Index† 14.46% 10.46% 6.67% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 No Sales Charges 14.95% 9.86% 5.62% S&P Target Date 2020 Index† 14.46% 10.46% 6.67% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.28%, 2.05%, 1.99% and 1.03% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Deutsche LifeCompass 2020 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2020 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2020. Class A Class B Class C Class S Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ Deutsche LifeCompass 2030 Fund Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 17.23% 10.93% 5.55% Adjusted for the Maximum Sales Charge (max 5.75% load) 10.49% 9.63% 4.92% S&P Target Date 2030 Index† 16.75% 11.91% 7.00% Class B 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 16.18% 10.08% 4.76% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 13.18% 9.95% 4.76% S&P Target Date 2030 Index† 16.75% 11.91% 7.00% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 16.29% 10.11% 4.76% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 16.29% 10.11% 4.76% S&P Target Date 2030 Index† 16.75% 11.91% 7.00% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 No Sales Charges 17.41% 11.23% 5.81% S&P Target Date 2030 Index† 16.75% 11.91% 7.00% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.43%, 2.22%, 2.13% and 1.18% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Deutsche LifeCompass 2030 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 1, 2004. The performance shown for each index is for the time period of October 31, 2004 through August 31, 2014 which is based on the performance period of the life of the Fund. † The S&P Target Date 2030 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2030. Class A Class B Class C Class S Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ Capital Gain Distributions $ Deutsche LifeCompass 2040 Fund Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 18.54% 11.54% 3.64% Adjusted for the Maximum Sales Charge (max 5.75% load) 11.73% 10.23% 2.74% S&P Target Date 2040 Index† 18.51% 12.82% 4.91% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 17.63% 10.70% 2.87% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 17.63% 10.70% 2.87% S&P Target Date 2040 Index† 18.51% 12.82% 4.91% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 No Sales Charges 18.82% 11.80% 3.90% S&P Target Date 2040 Index† 18.51% 12.82% 4.91% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.60%, 2.36% and 1.36% for Class A, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Deutsche LifeCompass 2040 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 15, 2007. The performance shown for each index is for the time period of November 30, 2007 through August 31, 2014 which is based on the performance period of the life of the Fund. † The S&P Target Date 2040 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2040. Class A Class C Class S Net Asset Value 8/31/14 $ $ $ 8/31/13 $ $ $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ $ $ Capital Gain Distributions $ $ $ Investment Portfolios as of August 31, 2014 Deutsche LifeCompass Retirement Fund Shares Value ($) Equity — Equity Funds 42.5% Deutsche Capital Growth Fund "Institutional" (a) Deutsche Core Equity Fund "Institutional" (a) Deutsche EAFE Equity Index Fund "Institutional" (a) Deutsche Emerging Markets Equity Fund "Institutional" (a) Deutsche Equity 500 Index Fund "Institutional" (a) Deutsche Global Equity Fund "Institutional" (a) Deutsche Global Growth Fund "Institutional" (a) Deutsche Global Infrastructure Fund "Institutional" (a) Deutsche Global Small Cap Fund "Institutional" (a) Deutsche Latin America Equity Fund "S" (a) Deutsche Real Estate Securities Fund "Institutional" (a) Deutsche Real Estate Securities Income Fund "Institutional" (a) Deutsche Small Cap Core Fund "S" (a) Deutsche Small Cap Growth Fund "S" (a) Deutsche Small Cap Value Fund "Institutional" (a) Deutsche World Dividend Fund "Institutional" (a) Total Equity — Equity Funds (Cost $19,838,276) Equity — Exchange-Traded Funds 6.0% Deutsche X-trackers MSCI Europe Hedged Equity Fund (b) Deutsche X-trackers MSCI Japan Hedged Equity Fund (b) iShares MSCI Pacific ex Japan Fund SPDR Barclays Convertible Securities Fund SPDR S&P Emerging Asia Pacific Fund Total Equity — Exchange-Traded Funds (Cost $3,228,855) Fixed Income — Bond Funds 49.5% Deutsche Core Fixed Income Fund "Institutional" (a) Deutsche Core Plus Income Fund "Institutional" (a) Deutsche Enhanced Commodity Strategy Fund "Institutional" (a) Deutsche Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) Deutsche Enhanced Global Bond Fund "S" (a) Deutsche Floating Rate Fund "Institutional" (a) Deutsche Global Inflation Fund "Institutional" (a) Deutsche High Income Fund "Institutional" (a) Deutsche Short Duration Fund "S" (a) Deutsche U.S. Bond Index Fund "Institutional" (a) Total Fixed Income — Bond Funds (Cost $30,273,842) Market Neutral Fund 1.2% Deutsche Diversified Market Neutral Fund "Institutional" (a) (Cost $802,075) Fixed Income — Money Market Fund 1.2% Central Cash Management Fund, 0.05% (a) (c) (Cost $740,018) % of Net Assets Value ($) Total Investment Portfolio (Cost $54,883,066)† Other Assets and Liabilities, Net ) ) Net Assets † The cost for federal income tax purposes was $55,101,076. At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $6,279,285. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,916,798 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $637,513. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) Affiliated fund managed by DBX Advisors LLC, a subsidiary of Deutsche Bank AG. (c) The rate shown is the annualized seven-day yield at period end. EAFE: Europe, Australasia and Far East MSCI: Morgan Stanley Capital International S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt During the year ended August 31, 2014, purchases and sales of affiliated Underlying Funds (excluding money market funds) aggregated $36,437,960 and $54,554,245, respectively. Purchases and sales of non-affiliated Underlying Funds (excluding money market funds) aggregated $4,047,387 and $1,793,214, respectively. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Funds $ $
